Erasmus Mundus programme (2009-2013) (debate)
The next item is the report by Mrs De Sarnez on behalf of the Committee on Culture and Education, on the proposal for a decision of the European Parliament and of the Council establishing an action programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2009-2013. - C6-0228/2007 - 2007/0145)COD)]
rapporteur. - (FR) Mr President, this evening we are debating the Erasmus Mundus 2009-2013 programme, on which we have finally come to an agreement with the Council. It will therefore be possible for this programme to enter into force in January 2009 and thus to benefit students starting from the beginning of the academic year in September. Here I would like to thank all my fellow Members who were draftsmen of opinions at the Committee on Employment and Social Affairs, the Committee on Women's Rights and Gender Equality, the Committee on Budgets, the Committee on Development and the Committee on Foreign Affairs, as well as my fellow Members on the Committee on Culture and Education. I would, of course, like to thank the European Commission. I would also like to thank the president of the Erasmus Mundus Association and the executive agencies that have been able to help us with their expert knowledge and, above all, their experience.
Five years after the adoption of Erasmus Mundus, almost to the day, I am happy to be presenting to you this second-generation programme whose objective remains the promotion of excellence in European higher education, enabling the most talented students from non-EU countries and from Europe to follow high-level joint programmes in at least three universities and to benefit from a high-quality welcome and significant scholarships.
The previous programme's figures speak for themselves: between 2004 and 2008, 103 Master's courses were selected and approved, over 6 000 students received Erasmus Mundus scholarships, over a thousand teachers from countries outside the EU came to European universities and over 400 higher education establishments from Europe and outside Europe were involved.
The new programme comprises three actions. The first opens up the programme to doctorates and will enable European students also to receive scholarships, although at a lower level. The second is exclusively devoted to partnerships with higher education institutions in non-EU countries, and the third covers the information campaign to be conducted on the international stage. The budget is EUR 950 million. By way of comparison, the first programme had a budget of only EUR 230 million.
There have been some extremely significant improvements made by Parliament to the programme, and I would like to point them out to you in order to pay tribute, in a certain sense, to you. The first improvement is that now, the criteria for selecting students are academic excellence criteria, and this also holds true within the context of the partnerships. Secondly, the geographical distribution criteria will be respected in order to achieve as balanced a representation as possible. Thirdly, the principles of equality between men and women and non-discrimination will be abided by. Fourthly, administrative obstacles and procedures, in particular in connection with visas, will need to be removed. The Member States will have to take the necessary steps to facilitate the issuing of visas to students from non-EU countries moving round a number of Member States. We attach particular importance to this point, even though it was a little difficult to resolve it in our negotiations with the Council.
Next, the learning of foreign languages in the host universities will be encouraged. Doctorates will involve establishments from at least three different European countries. This will make a great diversity of research subjects and theses possible, and will provide much more varied mobility opportunities. The scholarships will be better tailored and will take into account the tuition fees as well as the estimated amount of expenditure for students' studies. Work has been done in close collaboration with the Danish permanent representation and an expert from the Danish ministry of education on tuition fees, and this has enabled us to reach a compromise that is acceptable to all. Public-private partnerships with the universities will be encouraged, and special attention will be paid to the brain drain issue. Within the framework of action 2, funds will be targeted and used in accordance with the objectives of the development and external relations instruments. The information available in the universities will be clearer. Finally, the evaluation report that is to be completed two years from now will be more detailed, and will be broken down by actions and by geographical areas.
Ladies and gentlemen, to conclude: Erasmus Mundus is a fine programme and in these difficult times it gives a positive image of Europe. I therefore hope that Parliament will adopt it, fulfilling the wishes of many students, academics and researchers in Europe and throughout the world.
Member of the Commission. - Mr President, I am happy to be here and again express gratitude for the very strong political support of the educational agenda, namely for the Erasmus Mundus second programme for the next five years. I think that to reach a first-reading agreement is really a good confirmation of this support.
I would especially like to thank the rapporteur, Mrs Mariella De Sarnez, but also the Committee on Culture and Education and other committees, specifically the Committee on Foreign Affairs and the Committee on Development as the partners in enforced cooperation.
As the rapporteur said, this is a programme with world-class quality. It promotes intercultural understanding, but also people-to-people contacts and, since the establishment of the programme, we have more than a hundred European joint master programmes. More than 7 000 scholarships to students and academics have been given. And I think, with the increased budget, as was mentioned - particular thanks again to Parliament and to the Council - we will be able to meet the growing demand and enthusiasm for this programme. The second phase of the programme will provide for the continuation of the existing actions, but also innovation. There are new elements, because it means the extension of the scope of the programme to the doctoral level; it means third-country universities are enabled to participate in the joint programmes; it will provide full study scholarships to European students to follow joint master and doctorate courses.
As we said already, the 'Erasmus Mundus External Windows' or cooperation windows, come into one house or under one roof. Partnerships funded under this action will continue: they will allow the transfer of know-how and exchanges of students and professors at all levels of higher education. Of course, they will continue to respect the needs and priorities of countries concerned, in this way contributing to their development.
To conclude, really I am pleased that Parliament and the Council have been able to support the programme structure as we proposed, and also I welcome the valuable contributions on issues like visas or disadvantaged groups or minimal requirements for the new doctoral courses.
Let me finish by congratulating the Parliament for the work done, because it was not easy. We, as the Commission, fully share the agreement achieved, which is reflected in the compromise amendments tabled by Ms De Sarnez, Ms Pack, Ms Novak, Ms Prets and Ms Trüpel. As soon as the formal legislative procedure is finalised, we will launch our call for proposals, in order to ensure the smooth continuation of existing courses and the selection of new programmes.
draftsman of the opinion of the Committee on Foreign Affairs. - (FI) Mr President, as rapporteur for the opinion of the Committee on Foreign Affairs, I wish to focus on the programme's foreign policy dimension. Funds for this are being taken from the European Neighbourhood and Partnership Instrument and the Instrument for Pre-Accession Assistance.
The amendments tabled by the Committee on Foreign Affairs were an attempt to ensure that the programme's aims reflect these policy priorities. The Committee also reminded everyone of Parliament's right to monitor the implementation of joint assistance and called for improvements to visa policies. Many of the Committee's amendments have been taken on board, for which I would like to thank the rapporteur Mrs De Sarnez and the Committee on Culture and Education. I wish, moreover, to stress the importance of the Interinstitutional Agreement on sound financial management and Decision 1999/468/EC, and in particular Article 8, by virtue of which the Commission must consult the European Parliament.
Finally, I would like to remind everyone again of the EU's values and its foreign policy aims in the implementation of the programme and of the need for better information regarding the programme in third countries.
draftsman of the opinion of the Committee on Development. - (IT) Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mrs De Sarnez, who has put together an excellent summary report despite circumstances in which the Commission, and above all the Council, have not always shown themselves to be open to appeals from this Parliament.
The Committee on Development approved my report unanimously. Some of our comments have been accepted; on other points we are still not entirely satisfied. Out of a sense of responsibility, however, we have chosen to take a step back, because we believe the most important thing is that the whole package be approved at first reading, in order to guarantee that the programme can begin on 1 January next year.
It is excellent to have quadrupled the funding for students, but I would like to point out that a considerable amount is taken from resources intended for development: the Development Cooperation Instrument (DCI) and the Cotonou Agreement. We will therefore take care to require absolute compliance with the overall legislative framework, in particular relating to the DCI. For the moment, I would like to wish the very best of luck to the many young people from Europe and from all over the world who, in a spirit of friendship and sharing and a desire to learn and to grow, will take part in this extraordinary educational experience.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (ES) Mr President, Commissioner, we in the Committee on Women's Rights and Gender Equality believe that the success of the first phase of the programme was less encouraging in terms of the participation of women: female students did account for 44%, but participation differed greatly depending on the country, and female academics only accounted for 22%, which, in our view, is unacceptable.
In this second phase, our aim is therefore twofold: firstly, to once again defend an equal right to education to ensure just and democratic societies and, secondly, to increase the participation of women in order to prevent talent being wasted in science and culture. This can all be achieved through gender-sensitive selection criteria, gender-balanced representation on the programme's committees and gender-based data in the evaluation reports.
We are aware that the situation of women in many countries is hindering greater gender equality, but we feel an additional effort by the Commission is necessary in this respect.
I congratulate the rapporteur.
in the name of the PPE-DE Group. - (SL)A large number of committees were involved in discussing the Erasmus Mundus programme so it was no easy task for the rapporteur to find compromise solutions. In the Group of the European People's Party (Christian Democrats) and European Democrats, we are strongly in favour of the programme being adopted as early as possible, in its first reading, so that we can begin to implement it in the new year.
Global development requires the exchange of different expertise and scientific achievement as well as the encouragement of young researchers to take an active role. This programme promotes excellence and the equal representation of the sexes and also enables people with special needs to participate on an equal footing.
Although we wish to attract young researchers from third countries, we should not in so doing encourage a brain drain from countries which are already suffering from a lack of trained personnel for their own needs in the struggle to reduce poverty. It happens all too often that we give aid with one hand and take back even more than we have given with the other.
With this programme as in other cases, the Group of the European People's Party (Christian Democrats) and European Democrats is strongly in favour of a reduction in administrative barriers and an improvement in the system for granting visas, so that the very best students and research workers will be able to devote themselves to their studies and research in their particular field and will not have to concern themselves with administrative barriers that prevent them from beginning their studies.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, by supporting the Erasmus Mundus programme, the European Parliament is sending the right signal in times of crisis. Moving closer together through education and developing the EU as a centre of excellence in learning around the world are among the traditional demands of social democracy.
However, the budget of EUR 950 million for this period seems modest, especially in comparison with the hundreds of billions now being spent as a result of the failures of bank managers.
The objective of excellence that lay behind the first stage of the programme should be pursued further. The new programme also seeks to promote intercultural understanding and cooperation with third countries and boost their development in the field of higher education. The most important new points in comparison with the first initiative are the inclusion of joint doctoral programmes, increased grants and more intensive structural cooperation with universities in third countries.
There has been progress in all three areas. Masters and doctoral programmes aim to promote the excellence of European higher education in the world. There has been progress on this, too. The increased expenditure on students from third countries has been taken into account and, thanks to our rapporteur's negotiating skills, key criteria that Parliament wanted introduced into Erasmus Mundus III have been improved.
Our aims - geographical balance, gender balance, removal of visa barriers - have won the support of the Council. We succeeded in this with the 'Youth' programme, and we must also do so here with Erasmus.
on behalf of the ALDE Group. - (FI) Mr President, Commissioner Figel', I would like to begin by thanking our excellent rapporteur, Mrs De Sarnez, for this Erasmus Mundus programme. It is very true, just as the Commissioner pointed out here, that this is an important programme: it is an exemplary one. It is one of those success stories that we in the European Union have been able to create, see and implement, and I believe that the programme in this new format will expand and become an even greater success.
Now we are also giving students in third countries the opportunity to join this programme, use it to enhance their knowledge and skills, and go back to their own countries to build prosperity there too. It is important that development cooperation and the social aspect are made vital ingredients, because the European approach must be such that we are also prepared to give of ourselves to other continents, thereby building not just Europe but the whole world we share.
Young researchers, young students and teachers will be in the vanguard when we build Europe in accordance with the objectives of the Lisbon Strategy. Innovation, research, generating added value - that is what we need if we are going to ensure that economic growth is sustainable in the decades to come.
This programme has given special attention to the issue of equality. It is important that we ensure equality is preserved, and it is likewise important to ensure that the disabled can also fully participate in these programmes. One worry that has been expressed in many speeches is the earlier problems connected with bureaucracy and visa policies, and hopefully we will also be able to eliminate them for our part and thereby ensure that this programme produces results very rapidly. This way we will get to see the success stories that result from it.
Thank you, Mr President and Mrs De Sarnez. This is excellent work, and it is well worth going forward from here.
on behalf of the Verts/ALE Group. - (ES) Commissioner, Mrs De Sarnez, I believe that your readiness to reach a consensus on the amendments received virtually unanimous thanks and recognition in committee, and the same is happening here.
As you said in your speech, one of the many aims of this programme is to convey a positive image. In our opinion, the positive outcome of this report has been the successful search for a balance between what the initial proposal termed excellence and what development cooperation really means. The need for this excellence to avoid producing a brain drain has, I feel, been clearly reflected in the amendments. We have managed to reach an overall consensus on this, which we regard as a clearly positive result of this report. Another positive point is having argued for greater control throughout the paragraph on the awarding of scholarships, which was initially also an amendment by our group that was accepted. I therefore repeat my thanks to Mrs De Sarnez and also congratulate the committee on the report.
(NL) Mr President, I will be emphatically voting against this report tomorrow, because the Erasmus Mundus programme, in its current form, is totally unacceptable to me. It is unacceptable because the scale at which it gives undue preference to students from outside the EU compared to European students is too great.
The numbers, after all, speak for themselves. Since the beginning of the programme in 2004, some 4 150 students from outside the Union have taken part. The grant for a one-year course is EUR 21 000, and EUR 42 000 for two years. This means that the total cost of students from outside the Union taking part is no less than EUR 161 850 000.
The 200 or so EU students who took part in the programme received, on average, a grant of only EUR 3 100 to study outside of Europe. This translates into a total cost of only EUR 620 000.
Well, discrimination of this kind is unacceptable to me and extending this programme is therefore altogether wrong.
(EL) Mr President, Commissioner, I should like to start by congratulating the rapporteur on her excellent work and for successfully coordinating the work of the other committees. 4 424 scholarships were awarded to third country students and 323 universities participated in this programme between 2004 and 2008. That gives us an idea of its size.
The new Erasmus Mundus programme will need to adapt to the increased demand for mobility, while at the same time maintaining its standards. I think it is absolutely vital for scholarships to be awarded to European post-graduate and doctoral students, in order to increase mobility in Europe and in third countries, given that their movements have, in the past, been subject to time limitations.
I also agree with the rapporteur that consideration must be given when determining scholarships to the level of tuition fees, expenditure for studies in general and costs relating to the student's stay in the destination country. Finally, the Commission should discuss the possibility of granting special incentives to countries such as Greece, Austria, Slovakia and the new Member States of the European Union in general who are under-represented in Erasmus Mundus associations. This will make for a more harmonious policy to strengthen educational mobility in the European Union.
(DE) Mr President, Commissioner, it is to be warmly welcomed that, after five years - the duration of the programme - we can already see an improvement and thus are able to take it a stage further in both substantive and financial terms.
Parliament is not normally so enthusiastic as to adopt a report as early as first reading; but, I believe, the report is so well written and we can support the content so strongly that it is more important to wrap up at this first reading than to block the project. None of the students would understand why we still needed a second reading. I think it is very important that we promote intercultural understanding and cooperation with third countries and not, as some of our fellow Members in this House have just noted, fastidiously enumerate figures on what this or that does for us. Exchange has always brought benefits, and we have always been able to gain from it. It is a win-win situation. Looking at this any other way is narrow-minded and a little petty.
It is also important that we improve the promotion of this programme, that we advertise even more in the countries with too little involvement, that we simplify various things. Agreement on the visa issue is very important and fundamental, as is uniformity across all countries of enrolment fees, for example. More comparators and more simplification are needed in order to advance the project even further. The geographical presence of all countries should be as great as possible, of course, to make the project even more successful.
We can indeed be very proud of these five years, and we shall certainly make even greater progress on this in future. This is in keeping with the subjects of exchange and the European Year of Intercultural Dialogue 2008, which must not be limited to various discussions, but also put into practice.
Mr President, I would like to congratulate Mrs De Sarnez on this very comprehensive report and its generous objectives. It is very important that this programme will help highly qualified students and academics to obtain qualifications and experience inside the European Union in order to be able to satisfy the requirements of the labour market, and within the specific framework of partnership, encourage them to share their experience or qualifications upon their return to their country of origin.
I want to stress that Erasmus Mundus will ensure a more structured international cooperation between higher-education institutes - thanks to greater mobility between the European Union and third countries - improving both the accessibility and the visibility of European higher education in the world. I emphasise the fact that this programme should be implemented in line with the objectives for academic excellence and with a balanced geographical representation, avoiding certain European countries being underrepresented as well as avoiding an overrepresentation of Asian students to the detriment, for instance, of students from Mediterranean or ACP countries.
(EL) Mr President, Commissioner, I should like to start by congratulating you on your assiduity and on the new programme which you have presented. I should also like to congratulate the rapporteur, Mrs De Sarnez, and my colleagues who worked to achieve a better proposal and a good agreement. Allow me to highlight the significance of this programme to mobility in Europe, in allowing Europeans to familiarise themselves with the outside world and in contributing to the role of Europe in the development of and in the dialogue between cultures in the modern world.
May I also remind the House that this programme can function as a complement - and we must make use here of all the opportunities without any overlaps - to two important new instruments at our disposal: the Euro-Mediterranean University and the European Institute of Innovation and Technology.
I should also like to point out that we must consider the qualitative evaluation and analysis as well as the figures, which are sometimes positive and sometimes negative. We need to look at the countries which do not participate and why they do not participate, because the methods used to apply, approach and evaluate Erasmus really do differ from one university to another.
It is a pity, therefore, that these opportunities are being lost as a result of distortions or the wrong approach by education establishments or bureaucratic problems in the various countries.
(RO) In 2004, 2.5 million students studied in other countries, but 70% of them actually studied in just six countries. In 2007, 1.84% of the European Union's GNP was spent on research and innovation. I would like to give you a few more figures: 81% of the funds allocated to research and development were used in the industrial sector, but only 42% of industrial companies are involved in innovation activities. This means that if we want to have a competitive economy, we need researchers and people with masters and doctoral degrees.
We need to continue the Erasmus programme. We need to extend the programme to include doctorates too. We also have to allocate more funds to the European participants in the programme. I would like to stress the importance attached to studying foreign languages in the new Erasmus Mundus programme. Finally, I would like to say that more funds should be allocated as well to the Erasmus section devoted to young entrepreneurs.
- (SK) Commissioner, the fall of the Iron Curtain has brought enormous opportunities for young people in the Europe of 27 states, especially in the area of education. Exchange visits and PhD courses at renowned European universities are eliminating barriers to communication, and I therefore listened with interest to the detailed information from the rapporteur and Commissioner Figeľ.
I remember my own student years when, as a Slovak, I was given the opportunity to study at the architecture faculty of Budapest university. I gazed with envy at my fellow students who were able to go to Paris for work experience. I was not able to get a French visa. Thank heavens our children no longer have these problems.
I would like to therefore add my voice to those colleagues who have spoken of the need to simplify the visa regime for students from third countries - students from Ukraine, Belarus, Georgia and Moldova who wish to learn how life is for their counterparts in the EU. This would give a clear signal to those countries we want to see drawing closer to the EU.
(BG) Mr President, Commissioner, it is particularly important for us to broaden the scope of the Erasmus Mundus programme by trying to turn it into an effective tool for improving the standard of higher education in Member States and in the other countries within its geographical scope. If it is particularly important for the labour market to provide mobility for human resources, a single educational and economic area must then provide mobility for acquiring qualifications.
I would like to congratulate the Commission and the rapporteur on their efforts to get results in the implementation of the extended programme. The programme is one of the reasons for and an opportunity to create educational programmes of similar content, which will not only facilitate the process, but will also contribute to producing graduates and PhD students in the future, and will meet the requirements of an education that conforms with the EU's economic priorities. Integration in education will be a guarantee of overall development. The programme is all the more timely because of the recent decline in interest in doctoral programmes in many countries and the changed environment for obtaining and providing higher education.
Thank you.
(RO) When we talk about Erasmus Mundus, we are talking about exchanging mindsets, an exchange which is specifically achieved through mobility and the exchange of opinions and through promoting multilingualism and, as the Commissioner was saying, interpersonal relations.
Erasmus Mundus is so important to students, doctoral post-graduates and lecturers because we are living in a mobile Europe where every country is maintaining its own identity, but at the same time, is making an effort to get to know and understand those around them. Being able to access information in good time, in an appropriate and professional manner, is extremely important if students are to be able to benefit from all the opportunities offered within the European Union.
This is why I have tabled an amendment to this draft report, requesting a mobility scheme to be set up for masters programmes, to include an Erasmus Mundus European information portal. This programme is important primarily for promoting publicly the values which the European Union is based on. By this I am referring to respect for human rights, social diversity, tolerance and, last but not least, peace, which we are in such great need of on this planet.
(RO) On the subject of mobility under the Erasmus programme, this morning radio stations in the Romanian city of Iaşi were publicising extraordinary events due to take place on Wednesday. More than 100 young people from over 17 countries will be fêted in the university's lecture hall as they are welcomed in the traditional manner with bread and salt by the university's management body and all the young people from the community. What more could you want than events of this kind involving young people from the whole of Europe gathered in the name of multiculturalism and multilingualism? I believe that an extension of the programme for the best students with a knowledge of the most foreign languages would be welcome, something which Europe could not fail to benefit from.
(PL) Young people's exchange visits are one of the Union's flagship projects. They are the best way we could use our resources, as these exchanges make an invaluable contribution to the development of genuine unity and cooperation the world over.
As we discuss the second edition of the Erasmus Mundus programme, I should like to raise the subject of destinations. I have in mind Europeans travelling to developing countries or to the Balkan states. I believe that, in addition to the bursary increases proposed, efforts should be made to encourage Europeans to travel to those countries. Participants in exchanges with those less popular countries would be better able to appreciate local traditions, culture and politics. They would gain an understanding of distant countries and peoples. Our knowledge of the latter tends to be fragmented and based on often negative stereotypes.
In my view, we should promote youth exchanges with Belarus, Ukraine and Georgia. Attendance at our institutions of higher education would be an excellent opportunity for students from those countries to develop according to Western standards. They would be able to absorb the principles governing the working of our democracy. The latter could serve as a model for them.
The European Union is strongly committed to supporting pro-Western politicians in those countries. Today's students could be tomorrow's elite. They could draw on what they learnt during their stay at our institutions of higher education as they seek to influence the movement for change within their home countries.
(PL) Mr President, Europe is sorely in need of outstanding craftspeople, scientists, and highly skilled experts. I therefore warmly welcome the next stage of the Erasmus Mundus programme aimed at producing such individuals. The programme comes at a very apposite moment, if we consider the current world ranking of European higher education institutions. Unfortunately they are not faring too well at present and are not highly ranked, in contrast with the situation just a few decades ago.
I wish to highlight certain legal issues relating to the Erasmus Mundus programme, however. Dual certificates are not accorded legal recognition in all Member States. National legislation must therefore be adjusted to enable individuals to conduct the activities in question. Another very important issue I wish to raise is that I think we should monitor the beneficiaries of this programme. Students from third countries are coming to us, yet some of their countries of origin are still not democratic, unfortunately. I have been informed that Belarus is not sending us its best people, but only those supported by Mr Lukashenko's dictatorship and by the local KGB.
(PT) Mr President, ladies and gentlemen, I must once again beg forgiveness for my lateness. This year we are celebrating the European Year of Intercultural Dialogue. The need for everyone to be involved and the perception that education, knowledge and the interaction of different cultures are crucial are already well-established facts. For this very reason, many initiatives associated with this Year have been carried out in various areas of action and intervention.
The Erasmus Mundus programme also has a role to play in this context and, within this new perspective, is already included in the new regulation. The Erasmus Mundus programme makes an important contribution to the creation of centres of excellence in the EU which will, to a certain extent, limit the brain drain from the European Union. It also plays a vital role in promoting European values among third-country nationals who come here to study and who find, on the old continent, an unparalleled cultural and linguistic diversity which represents a real attraction and which sets us apart from models existing in the rest of the world.
However, dialogue and intercultural understanding have faced some problems. The issue of visas for Erasmus Mundus students and the frequent difficulties encountered in obtaining and renewing these visas often lead to students living in situations of semi-clandestinity in the European Union, as they attend the same courses but on tourist visas which have sometimes expired.
In my opinion, it is absolutely vital and urgent to find a solution allowing speed, transparency and efficiency in the issue of visas for these students. Language knowledge is also vital as this allows cultural understanding and mutual coexistence beyond the strictly academic sphere. As a result, we must absolutely guarantee this premise. Finally, I must thank Mrs De Sarnez for the way in which she has conducted this whole process and for the balanced report that she has produced.
Member of the Commission. - (SK) I would like to express my thanks mainly for the very lively debate, which has served to emphasise the consensus for greater and better mobility, in other words for a Europe which, through education, specifically prepares not only its own students but also students from abroad for a more open international environment and greater responsibility. I would like to add just a few comments on this theme.
I wholly agree that Erasmus Mundus is a very important instrument, not only for mobility but also for the entire process of, for example, making European universities more attractive and creating a European space for higher education, that is, the Bologna process. And after a few years, the results are evident from the fact that not only does it cover the entire continent of Europe, but also countries outside Europe are getting involved in the process, and that Europe is playing a greater role in international mobility in today's world. It is, for example, partly thanks to Erasmus Mundus that we can now state - based on Chinese official statistics - that more Chinese students are now heading to Europe than to the United States at a university level.
Out of the top-rated universities in the Shanghai Ranking, 75% are participating in the Erasmus Mundus programme. This is a magnificent result after just four years. Concerning the quality of selection, the very fact, for example, that for each place covered by the programme over the past four years there have been eight applicants, or a ratio of 8:1, constitutes an excellent precondition for selection, and is also confirmation of the high demand for and quality of the programme. One university or consortium out of seven is given a chance. So one consortium is selected out of seven tenders. The fact that 15% succeed again confirms the level of excellence.
On the question of information, we will take every effort to ensure that it reaches the places where it is lacking, to make the distribution of and participation in the programme more balanced. This applies in particular to the new Member States, but also to the international arena. As you know, we are now launching a very important website called study-in-europe.org, which will be useful to anyone who is interested in obtaining specific information. We will, in addition, be organising special targeted and focused information campaigns.
That is why the programme is being adapted, to enable two-way mobility, not only into but also out of the EU Member States, which in my view is a very important qualitative change which will bring results. Our interest was and is for the joint diplomas and joint study programmes to assist in the process of reform and to assist in making study in Europe more attractive. In conclusion, just as I can say today that after four years Erasmus Mundus is one of the highest quality top ranking international programmes, so I believe that over time it will make a contribution to the standing of European universities, so that they will no longer languish in the second division, but will take their place among the world's best. That is the point of our cooperation.
Thank you very much, and my best wishes for the implementation of the programme.
rapporteur. - (FR) Mr President, I would like to thank all my many fellow Members who have spoken. I endorse everything that they have said on the substance of the issue, and am very pleased with the extremely broad consensus that unites us this evening.
Many thanks to the European Commission for all its assistance on this work. Many thanks to the Committee on Culture and Education, its chairman and the committee's secretariat, which has been very active. Many thanks to all the members of the Committee on Culture. Many thanks also to those who have spoken from the Committee on Development, the Committee on Foreign Affairs and the Committee on Women's Rights and Gender Equality.
Briefly, I would like to say that I completely agree with your objectives. We must improve participation by women in the programme and we must ensure that the funds used are used in accordance with development and external relations objectives. On this point, Parliament must and will remain vigilant in the years ahead.
If we are approaching an agreement at first reading, which will, I believe, become a reality tomorrow morning, it is because each one of us has played his part fully and positively. Our contacts with the European Commission, the amendments of our fellow Members, our discussions within the Committee on Culture, the work of the committees who produced opinions - all this has, in the end, resulted in the high quality of this programme. I am most sincerely grateful to you for this. I believe that in this way we will have accomplished a useful task by showing that Europe can, simultaneously, have demanding values and also be generous.
The debate is closed.
The vote will take place on Tuesday.
Written statements (Rule 142)
Thank you, Mr President; as I already pointed out in my earlier speech, the Committee on Development endorses the aims of the 'Erasmus Mundus' programme and supports this proposal. My report contained suggestions that were taken on board by the rapporteur. However, I would like to appeal to the Commission: let us not repeat the mistakes of the past. Only a few months ago we had to resort to the European Court of Justice to ensure compliance with the legislative provisions contained in the DCI. The principle we want to uphold is simple and straightforward: resources intended for development must actually be used, in their entirety, for development. We note the commitment of Commissioner Figeľ to this matter and will watch closely to ensure that the reference legislative framework is complied with in full.
As a Member of the European Parliament and a long-serving teacher of higher education, I have often witnessed the benefits of contacts between institutions of higher education and between students. I therefore fully support the report before us and endorse the rapporteur's proposals. The student exchange initiated by the EU is now highly developed and has become a shining example of supranational and extraordinarily effective cooperation. Over one million students have already benefited from the opportunity to study in another European country. Erasmus Mundus is a newer programme for student mobility and academic cooperation. It will continue to offer individuals from outside the EU the opportunity to study in European countries. In addition, thanks to this programme, European students will also be able to benefit from the experience of partner institutions the world over.
The European Parliament is the only democratically-elected EU institution. I believe that its commitment to this programme enhances the latter's standing and ensures that it is given more prominence in the Member States, university towns and interested institutions of higher education.
That is why I support all the proposals and ideas on removing obstacles and administrative barriers that make the programme less accessible and may deter potential participants. In particular, I appeal for maximum visa facilitation for participants in the programme. I am sure it is worth achieving this. Enabling a wide range of students to be covered by the programme is the best investment we could make. It will result in latent intellectual capital that Europe will always be able to rely on.
in writing. - (RO) Let us all acknowledge the success of the Erasmus programme's first phase of operation. The amendments made to it for the second phase of operation are excellent, and the inclusion of third countries is a good idea. At the same time, we notice a drop in the percentage of young women taking part in the programme.
I think that the objectives of providing top quality education, promoting the personal development of European university lecturers, contributing to social cohesion and promoting active citizenship and equality by eliminating social gender stereotypes must be pursued as part of the cooperation programme. I also believe that the programme needs to facilitate access for young women living in rural areas and in economically less favoured regions and for those with learning difficulties.
This is the only way in which we can combat every form of discrimination in the long term and boost the active participation of young people and women in the social, economic and political life of their countries. This will then allow us to provide real, useful content for this programme, aimed at all young people from schools in Europe and third countries.